

116 HR 1005 IH: Burn Pit Veterans Revision Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1005IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Castro of Texas (for himself, Mr. Stauber, Mr. Ruiz, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to amend the schedule for rating disabilities to add a diagnostic code and evaluation criteria for obliterative bronchiolitis, and for other purposes. 
1.Short titleThis Act may be cited as the Burn Pit Veterans Revision Act.  2.Revision of Department of Veterans Affairs disability rating schedule with respect to obliterative bronchiolitisNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— 
(1)amend the schedule for rating disabilities pursuant to section 1155 of title 38, United States Code, to add a diagnostic code and evaluation criteria for obliterative bronchiolitis; and (2)provide a process by which a veteran who, as of the date of the enactment of this Act, is receiving compensation under chapter 11 of such title for a service-connected disability— 
(A)may have such service-connected disability reevaluated based on the diagnostic code and evaluation criteria described in paragraph (1); and (B)may be assigned a new disability rating as a result of such reevaluation, if such assignment does not reduce the disability rating of such veteran in effect immediately prior to the date of such assignment. 
